Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claims 1 and 15.  The previous 102 and double patenting rejections are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2022, 4/11/2022 and 2/23/2022 are being considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an opening and closing unit configured to selectively open and close the flow path through the flow path cover" in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	When looking to the specification, the opening and closing unit is described to be “The opening and closing unit 155 may include a drive motor 153 configured to generate a rotational force and an opening and closing member 154 configured to be rotatable by being connected to the drive motor 153 so as to press the flow path cover 152 toward one direction through the rotation thereof.”  For Examination purposes, this is to be the structure required, or equivalents thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US2018/0177369).
Regarding claim 15, (Currently Amended) Morin discloses a dust collecting station (Item 100) connectable to a dust collecting chamber (Item 50) of a vacuum cleaner (Item 10) and configured to remove foreign substances collected in the dust collecting chamber, the dust collecting station comprising: 
a seating portion (Item 130) comprising an opening (Item 200) configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (Paragraph [0045]); 
a suction device (Item 126) configured to generate a suction airflowseating portion and the suction device in a case that the suction airflow is generated (best shown in Figures 12a and b); 
a collecting portion (Items 110 or 750) arranged between the opening of the seating portion and the suction device, the collecting portion being configured to collect the foreign substances
a flow path control device comprising a flow path cover (Item 1250) configured to open or close the flow path to selectively block at least a portion of the flow path such that suction airflow within the dust collection chamber changes based on a position of the flow path cover (Paragraphs [0079-80] discusses the use of Item 1250 for the different modes and how Item 1250 opens/closes the flow path).   
Regarding claim 17, (Currently Amended) Morin discloses the dust collecting station of claim 15, wherein the flow path cover is further configured to move in the flow path to block the portion of the flow path during opening or closing of the flow path (Paragraphs [0079-81]).  
Regarding claim 19, (Currently Amended) Morin discloses the dust collecting station of claim 17, wherein the flow path control device is further configured to selectively arrange the flow path cover at a first position in which the flow path is closed (best shown in Figure 12b), a second position in which the flow path is opened (best shown in Figure 12a), or a third position in which the portion of the flow path is blocked to reduce an area opened by the flow path cover compared to when arranged at the second position (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 20, (Currently Amended) Morin discloses the dust collecting station of claim 19, wherein the flow path control device is further configured to move the flow path cover to be arranged at the third position at least once during operation of the suction device (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, and 6-7are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morin (US2018/0177369) in view of Thomas (US 2019/0239709).
Regarding claim 1, (Currently Amended) Morin discloses a cleaning system comprising: 
a vacuum cleaner (Item 10) comprising a dust collecting chamber (Item 50) capable of collecting foreign substances; and 
a dust collecting station (Item 100) capable of connecting with the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber, 
wherein the dust collecting station comprises: 
a seating portion (Item 130) comprising an opening (Item 200) configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (Paragraph [0045]); 
a suction device (Item 126) configured to generate a suction airflowseating portion and the suction device in a case that the suction airflow is generated (best shown in Figures 12a and b); 
a collecting portion (Items 110 or 750) arranged between the opening of the seating portion and the suction device, the collecting portion being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion
a flow path control device comprising a flow path cover (Item 1250) configured to open or close the flow path to selectively block at least a portion of the flow 2Appl. No.: 17/319,644Response dated: December 17, 2021Reply to Office Action of: October 22, 2021path such that the suction airflow within the dust collecting chamber changes based on a position of the flow path cover (Paragraphs [0079-80] discusses the use of Item 1250 for the different modes and how Item 1250 opens/closes the flow path).  
Morin fails to explicitly disclose a vacuum cleaner comprising a dust collecting chamber capable of collecting foreign substances through centrifugal separation.
Thomas teaches a vacuum cleaner wherein the dust collecting chamber collects foreign substances through centrifugal separation (Item 74).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the filtration system of the vacuum cleaner of Morin for the cyclone system as taught by Thomas.  Cyclones, filters, and bags are all known known filtration systems for vacuums (Thomas Paragraph [0027]).  Leading to one of ordinary skill in the art to a dust collecting chamber capable of being filled with debris.  
Regarding claim 2, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 1, wherein the flow path control device is further configured to selectively block the portion of the flow path during operation of the suction device (Morin Paragraphs [0079-81]).  
Regarding claim 4, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 1 wherein the flow path cover is further configured to move in the flow path to block the portion of the flow path during opening or closing of the flow path (Morin Paragraphs [0079-81]).  
Regarding claim 6 (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 4, wherein the flow path control device is further configured to selectively arrange the flow path cover to be at a first position in which the flow path is closed (Morin best shown in Figure 12b), a second position in which the flow path is opened (best shown in Figure 12a), or a third position in which the portion of the flow path is blocked to reduce an area opened by the flow path cover compared to when arranged at the second position (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 7 (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 6, wherein the flow path control device is further configured to move the flow path cover to be arranged at the third position at least once during operation of the suction device (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”).   

Claims 5, 8-11, 14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morin (US2018/0177369) in view of Thomas (US 2019/0239709) in view of Machida (US 2017/0196430).
Regarding claim 5, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 4.  Moring fails to explicitly disclose wherein the flow path cover is further configured to be rotated to block the portion of the flow path.  Morin discusses the flow path cover moving between two positions.  There is no discussion on Item 1250 rotating.
Machida teaches a vacuum cleaner in communication with a collection station wherein a flow path controller which is configured to rotate from an open to closed position (Items 75a and 75b).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flow path cover of Morin to rotate as taught by Machida.  Doing so would allow each of the flow paths to reliably prevent leaking air by a simple structure (Machida Paragraph [00193]).  With the flow paths each being sealed individually,  there is no wasted energy, or air loss, through the unused path.
Regarding claim 8 (Currently Amended) Morin in view of Thomas in view of Machida disclose the cleaning system of claim 5, wherein the flow path control device is further configured to: 3Appl. No.: 17/319,644 Response dated: December 17, 2021 Reply to Office Action of: October 22, 2021 
rotate the flow path cover between a first position in which the flow path is closed (Morin Figure 12b; Machida Figure 10) and a second position in which the flow path is opened (Morin Figure 12a; Machida Figure 12), and 
selectively arrange the flow path cover at a third position located between the first position and the second position (Machida Figure 9; Morin Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 9 (Currently Amended) Morin in view of Thomas in view of Machida disclose the cleaning system of claim 8, wherein the flow path control device is further configured to rotate the flow path cover to be arranged at the third position at least once during operation of the suction device (Morin Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”).   
Regarding claim 10, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 1, wherein the dust collecting station further comprises a sensing portion (Morin Item 122) arranged on the seating portion (Figure 3), wherein the sensing portion is configured to detect that the dust collecting chamber is seated on the seating portion, and wherein the dust collecting station is further configured to drive the suction device based on a signal output from the sensing portion ( Morin Paragraph [0088]).  
Regarding claim 11, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 10, wherein the dust collecting station is further configured to drive the flow path control device based on the signal output from the sensing portion (Morin Paragraph [0088-89] discusses how the Item 122 outputs a signal which can go into the controller to determine the vacuum needs to be emptied).  
Regarding claim 14, (Currently Amended) Morin in view of Thomas disclose the cleaning system of claim 10, wherein the sensing portion comprises a switch configured to detect the seating of the dust collecting chamber through on/off operations thereof (Morin Paragraph [0088].  Definition of switch is “a device for making and breaking the connection in an electric circuit”.  
Regarding claim 18, (Currently Amended) Morin discloses the dust collecting station of claim 17.  Moring fails to explicitly disclose wherein the flow path cover is further configured to be rotated to block the portion of the flow path.  Morin discusses the flow path cover moving between two positions.  There is no discussion on Item 1250 rotating.
Machida teaches a flow path controller which is configured to rotate from an open to closed position (Items 75a and 75b).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flow path cover of Morin to rotate as taught by Machida.  Doing so would allow each of the flow paths to reliably prevent leaking air by a simple structure (Machida Paragraph [00193]).  With the flow paths each individually sealed there is no wasted energy, or air loss, through the unused path.
Allowable Subject Matter
Claims 12, 13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the known references disclose a dust collecting chamber door located on the vacuum cleaner and wherein the dust collecting station further comprises a pressing part configured to press the fixing member such that the dust collecting chamber door is opened.
Regarding claim 21, none of the known references disclose the opening and closing unit as discussed above for the 112f interpretation.  Machida teaches a rotating opening and closing member but there is no disclosure of the opening and closing member attaching to or being rotated by a drive motor.
Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Response to Amendment
Applicant’s arguments with respect to claim(s) 12/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723